UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7304


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEVANDER MEADERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:04-cr-00373-CCE-3)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levander Meaders, Appellant Pro Se.    Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Levander    Meaders   appeals   the   district    court’s   order

denying his motion for reconsideration of his sentence.               We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Meaders, No. 1:04-cr-00373-CCE-3 (M.D.N.C. Aug. 15,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would    not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2